                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JUAN SOTO,                                :
                                          :
            Plaintiff,                    :   Civ. No. 17-13450 (FLW) (DEA)
                                          :
      v.                                  :
                                          :
STATE OF NEW JERSEY et al.,               :   OPINION
                                          :
            Defendants.                   :
_________________________________________ :



FREDA L. WOLFSON, U.S.D.J.

                                    I.     INTRODUCTION

       Plaintiff pro se, Juan Soto (“Soto” or “Plaintiff”), a state prisoner incarcerated at New

Jersey State Prison, in Trenton, New Jersey, filed this civil rights action against Defendants, the

State of New Jersey (“the State”), the New Jersey Department of Correction (“the NJDOC”), D.

Borg (“Borg”), and B. Patoe (“Patoe”) (collectively, “Defendants”), asserting various

constitutional claims under 42 U.S.C. § 1983. (Compl., ECF No. 1-1.) Upon a motion by

Defendants, the Court previously dismissed the Complaint for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). (See ECF Nos. 3, 6, 7, & 8.) Soto subsequently filed

an Amended Complaint against the same defendants. (ECF No. 9.) Presently before the Court is

Defendants’ motion to dismiss the Amended Complaint with prejudice for failure to state a claim

under Rule 12(b)(6). (ECF No. 12.) For the following reasons, the motion is GRANTED insofar

as all claims against the State and the NJDOC and the damages claims against Borg and Patoe in

their official capacities are dismissed with prejudice, and the remainder of Soto’s claims are

dismissed without prejudice.
                        II.     BACKGROUND AND ALLEGATIONS

       On November 1, 2017, Soto filed his original Complaint in the Superior Court of New

Jersey, Law Division, Mercer County. (ECF No. 1-1.) The Complaint included a single claim,

in which Soto alleged that, on April 28, 2016, he “was arbitrarily, capriciously and unlawfully

removed from general population and locked up and placed on Temporary Close Custody

(“TCC”) in the Institution’s Detention Segregation Close Custody Unit until May 5, 2016 in

clear violation of [his] United States Constitutional Rights under the 8th, 14th Amendment and

N.J.A.C. 10A:5-7.1.” 1 (Id. ¶ 4.) On December 21, 2017, Defendants removed the action to this

Court under 28 U.S.C. § 1331. (Notice of Removal, ECF No. 1.) Defendants thereafter filed a

motion to dismiss the Complaint, which Soto opposed. (See ECF Nos. 3 & 6.)

       On August 23, 2018, I issued an Opinion and Order granting Defendants’ dismissal

motion. (See ECF Nos. 7 & 8.) Specifically, I noted that the State and its agencies, as well as

State employees in their official capacities to the extent they are sued for money damages, are

not subject to suit under 42 U.S.C. § 1983. Accordingly, I dismissed such claims with prejudice.

(See ECF No. 7 at 4–7.) I further noted that Soto had failed to alleged any personal involvement

by Borg and Patoe in any purported wrongdoing. Thus, I dismissed the remaining claims

without prejudice, for failure to state a claim. (Id. at 7–8.) I granted Soto leave to file an

Amended Complaint within 30 days to address the deficiencies identified as the bases for

dismissal. (ECF No. 7 at 8; ECF No. 8.)




1
  New Jersey Administrative Code § (“N.J.A.C.”) 10A:5-7.1 sets forth various administrative
regulations regarding the placement of inmates in temporary close custody. See N.J.A.C. 10A:5-
7.1.

                                                  2
       On September 19, 2018, Soto filed an Amended Complaint against the same defendants,

including state entities that were previously dismissed. 2 (ECF No. 9.) As in the original

Complaint, Soto asserts that his placement in temporary close custody from April 28 to May 5 of

2016 was arbitrary and capricious and violated his due-process and equal-protection rights. (Id.

¶¶ 14, 17–18, 21, 39–46.) He newly alleges that he was “illegally removed from general

population on the orders of [Patoe]” and that the “illegal and unlawful placement was approved

and authorized by [Borg].” (Id. ¶¶ 10–11.) Soto also now claims that his placement in TCC

constituted retaliation for his constitutionally protected activity, namely “refusing to provide

statements or talk to Defendants Patoe and Borg concerning gang activity.” (Id. ¶¶ 22–27, 47–

54.) Soto additionally alleges a pattern in the prison of similar retaliation and that “Borg and

Patoe are part of a gang of corrupt and rogue correctional officers who engage in deceitful and

unconstitutional practices and retaliatory conduct generally directed toward minorities.” (Id. ¶

27.)

       Defendants now move to dismiss the Amended Complaint for failure to state a claim,

under Rule 12(b)(6). (ECF No. 12.) They argue that the Court previously dismissed with

prejudice Soto’s claims against the State, the NJDOC, and Borg and Patoe in their official

capacities, thus barring Soto from reasserting such claims. (Br. in Supp., ECF No. 12-1, at 5–6.)

Defendants further contend that the Amended Complaint fails to state a due-process claim

concerning Soto’s placement in TCC, as prisoners have no liberty interest in their housing

assignments. (Id. at 7–8.) They argue that Soto has similarly failed to plead the elements of a

retaliation claim. (Id. at 8–10.) Defendants assert that it may be inferred from the Amended

Complaint that Soto was placed in TCC for security reasons. (Id. at 2, 10.)


2
  Indeed, Soto specifies that he is suing Borg and Patoe in both their official and individual
capacities. (See ECF No. 9 ¶¶ 4–5.)

                                                  3
        In opposition, Soto argues generally that he has asserted sufficient facts to state a claim.

(See ECF No. 13.) He further urges that “[o]nce discovery is completed and the record fully

developed the evidence will be overwhelming and will demonstrate facts and evidence to support

constitutional violations and in particular the fact that Defendants violated the constitutional

rights of Plaintiff.” (See ECF No. 13 at 11.)

                                    III.    LEGAL STANDARD

        In reviewing a motion to dismiss for failure to state a claim upon which relief may be

granted, under Federal Rule of Civil Procedure 12(b)(6), “courts accept all factual allegations as

true, construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation marks omitted).

Although Federal Rule of Civil Procedure 8(a) does not require that a complaint contain detailed

factual allegations, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in

original). Thus, to survive a Rule 12(b)(6) motion to dismiss, a complaint must contain

sufficient factual allegations to raise a plaintiff’s right to relief above the speculative level, so

that a claim is “plausible on its face.” Id. at 570; Phillips v. County of Allegheny, 515 F.3d 224,

231 (3d Cir. 2008). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While the “plausibility standard is not

akin to a ‘probability requirement,’ . . . it asks for more than a sheer possibility that defendant

had acted unlawfully.” Id.



                                                    4
        In applying the Twombly and Iqbal pleading standards, the Third Circuit has formulated

“a three-step process for district courts to follow in reviewing the sufficiency of a complaint.”

Robinson v. Family Dollar Inc, 679 F. App’x 126, 131 (3d Cir. 2017); see also Connelly v. Lane

Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016). First, the reviewing court “must take note of

the elements the plaintiff must plead to state a claim.” Connelly, 809 F.3d at 787 (internal

quotation marks and brackets omitted). Next, the court “should identify allegations that, because

they are no more than conclusions, are not entitled to the assumption of truth.” Id. (internal

quotation marks omitted). Lastly, “when there are well-pleaded factual allegations, the court

should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Id. (internal quotation marks and brackets omitted). This final plausibility

analysis is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

        Here, Soto is proceeding pro se. “The obligation to liberally construe a pro se litigant’s

pleadings is well-established.” Higgs v. Att’y Gen. of U.S., 655 F.3d 333, 339 (3d Cir. 2011); see

also Estelle v. Gamble, 429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520–21

(1972). “Courts are to construe complaints so as to do substantial justice, keeping in mind that

pro se complaints in particular should be construed liberally.” Alston v. Parker, 363 F.3d 229,

234 (3d Cir. 2004) (internal quotation marks and citation omitted). “Liberal construction does

not, however, require the Court to credit a pro se plaintiff’s ‘bald assertions’ or ‘legal

conclusions.’” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). “[T]here are limits to [the court’s]

procedural flexibility. . . . [P]ro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). “Even a



                                                    5
pro se complaint may be dismissed for failure to state a claim if the allegations set forth by the

plaintiff cannot be construed as supplying facts to support a claim entitling the plaintiff to relief.”

Grohs, 984 F. Supp. 2d at 282.

                                       IV.     DISCUSSION

    A. 42 U.S.C. § 1983 and the NJCRA Generally

       I construe the Complaint as asserting claims under 42 U.S.C. § 1983 and the New Jersey

Civil Rights Act (“NJCRA”). Specifically, Soto alleges violations of his rights of due process

and freedom of speech under the United States Constitution and the New Jersey Constitution. 3

(See ECF No. 13 ¶¶ 39–54.) Section 1983 states, in relevant part,

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper
               proceeding for redress, except that in any action brought against a
               judicial officer for an act or omission taken in such officer’s
               judicial capacity, injunctive relief shall not be granted unless a
               declaratory decree was violated or declaratory relief was
               unavailable.

42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution or laws of the United States and that the alleged deprivation was




3
  At points in his Amended Complaint, Soto also includes references to the right of equal
protection and the constitutional prohibition on cruel and unusual punishment, but he does not
seem to have intended these as separate claims and has not stated any facts that would support
either type of claim. (See ECF No. 13.) Similarly, in his brief in opposition to the dismissal
motion, Soto includes a passing mention to alleged denial of access to courts. (See ECF No. 13
at 11.) It also does not appear that he intends this as a separate claim, and, in any case, there are
no factual allegations to plead such a claim. As such, I will not consider these claims are having
been pled in the Amended Complaint.

                                                   6
committed or caused by a person acting under color of state law. See Harvey v. Plains Twp.

Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011); see also West v. Atkins, 487 U.S. 42, 48 (1988).

       Generally, personal involvement by the defendant in the alleged constitutional violation

is central to a § 1983 claim, and liability cannot rest on a theory of respondeat superior. See

Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 222 (3d Cir. 2015). Supervisory liability

generally requires some affirmative conduct by the supervisor, such as a supervisor’s

implementation or maintenance of a policy, practice, or custom that caused the plaintiff

constitutional harm. Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016); Santiago v.

Warminster Township, 629 F.3d 121, 129 n.5 (3d Cir. 2010).

       The NJCRA provides a similar cause of action to § 1983, stating, in relevant part,

               Any person who has been deprived of any substantive due process
               or equal protection rights, privileges or immunities secured by the
               Constitution or laws of the United States, or any substantive rights,
               privileges or immunities secured by the Constitution or laws of this
               State, or whose exercise or enjoyment of those substantive rights,
               privileges or immunities has been interfered with or attempted to
               be interfered with, by threats, intimidation or coercion by a person
               acting under color of law, may bring a civil action for damages and
               for injunctive or other appropriate relief.

N.J. Stat. Ann. § 10:6-2(c). Due to the intentional statutory similarities, this provision “is

interpreted as analogous to § 1983.” Szemple v. Corr. Med. Servs., Inc., 493 F. App’x 238, 241

(3d Cir. 2012) (“To sustain a § 1983 claim, or a NJCRA claim, a plaintiff must show that a

defendant had in place a custom or policy which resulted in constitutional deprivation.”).

   B. Soto’s Claims Against the State and Defendants in Their Official Capacities

       On the prior dismissal motion, all claims against the State and the NJDOC and claims for

money damages against Borg and Patoe in their official capacities were dismissed with

prejudice. (See ECF Nos. 7 & 8.) Despite this, Soto has attempted to reassert claims against



                                                  7
those Defendants. As the Court previously explained, “a state is not a ‘person’ within the

meaning of § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65–66 (1989).

Furthermore, as a claim against a state official in his or her official capacity is essentially a claim

against the state, § 1983 claims are not permitted against state officials in their official capacities,

except to the extent that such claims seek prospective injunctive relief. (Id. at 71 & n.10.)

Accordingly, Soto’s attempt to reassert these claims must fail. The claims against the State and

the NJDOC and the claims for money damages against Borg and Patoe in their official capacities

are again dismissed with prejudice.

    C. Soto’s Due-Process Claim

        Soto alleges that Borg and Patoe’s decision to place him in TCC, a type of administrative

segregation, for approximately a week, violated his right to due process. Defendants argue that

he has failed to plead a protected liberty interest for the purposes of a due-process claim.

        The procedural Due Process Clause of the Fourteenth Amendment constrains government

actions that affect a person’s liberty or property interests under that Amendment. See Mathews

v. Eldridge, 424 U.S. 319, 332 (1976). Accordingly, the Court must first determine whether the

asserted interest is protected by the Due Process Clause. See Shoats v. Horn, 213 F.3d 140, 143

(3d Cir. 2000); see also Fuentes v. Shevin, 407 U.S. 67, 84 (1972) (“The right to a prior hearing,

of course, attaches only to the deprivation of an interest encompassed within the Fourteenth

Amendment’s protection.”). If a protected interest is shown, the Court then considers what

process is constitutionally required to protect it. Shoats, 213 F.3d at 143.

        A liberty interest may be either inherent under the Constitution or created by state laws or

policies. Wilkinson v. Austin, 545 U.S. 209, 221 (2005); Hewitt v. Helms, 459 U.S. 460, 466

(1983). “The Due Process Clause standing alone confers no liberty interest in freedom from



                                                   8
state action taken within the sentence imposed,” generally including transfer to less desirable

conditions of confinement. Sandin v. Conner, 515 U.S. 472, 480 (1995) (internal quotation

marks omitted); see also Austin, 545 U.S. at 221; Meachum v. Fano, 427 U.S. 215, 225 (1976).

The mere fact that a condition is imposed upon a prisoner as a disciplinary sanction does not

mean that it implicates a liberty interest. Sandin, 515 U.S. at 483–84. Nevertheless, “a liberty

interest in avoiding particular conditions of confinement may arise from state policies or

regulations, subject to the important limitations set forth [by the Supreme Court] in Sandin v.

Conner.” Austin, 545 U.S. at 222. The “touchstone of that inquiry” is an examination of the

particular condition of confinement “‘in relation to the ordinary incidents of prison life.’”

Austin, 545 U.S. at 223 (quoting Sandin, 515 U.S. at 484). The Sandin Court found no liberty

interest implicated by placement for 30 days in administrative segregation, as it did not “present

a dramatic departure from the basic conditions of [the prisoner’s] sentence.” 515 U.S. at 485.

Under Sandin, a prisoner asserting a liberty interest implicated by particular conditions of

confinement must allege that they “impose[] atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Id. at 484; see also Austin, 545 U.S. at 223.

       The Court of Appeals for the Third Circuit has thus noted that “placement in

administrative confinement will generally not create a liberty interest.” Allah v. Seiverling, 229

F.3d 220, 224 (3d Cir. 2000). Liberty interests will only be implicated by a term of

administrative segregation “if it dramatically departs, in length of time or otherwise, from basic

prison conditions.” Crawford v. Lappin, 446 F. App’x 413, 415 (3d Cir. 2011). Therefore, “[i]n

determining whether a protected liberty interest exists, the court must consider: (1) the duration

of the disciplinary confinement; and (2) whether the conditions of confinement were




                                                  9
significantly more restrictive than those imposed upon other inmates.” Huertas v. Sec’y Pa.

Dep’t of Corr., 533 F. App’x 64, 66 (3d Cir. 2013); see also Shoats, 213 F.3d at 144.

       With regard to his due-process claim, Soto alleges simply that, upon Patoe’s order and

with Borg’s approval, he was removed from the prison’s general population on April 28, 2016,

and placed in TCC, where he remained until May 5, 2016. (ECF No. 9 ¶¶ 10–14.) While Soto

includes various conclusory and bald assertions that this placement was unlawful and arbitrary

and capricious, he pleads no further facts that would support a finding that his transfer from

general population to TCC for eight days implicated his liberty interests. 4 (See ECF No. 9.) He

does not, for instance, include any allegations concerning in what ways or to what extent his

conditions of confinement in TCC were more restrictive than those to which he was typically

subjected as a member of the general population. 5 Given the brief duration of Soto’s time in

TCC and the Amended Complaint’s lack of any allegations from which the Court could infer that

the conditions to which he was subject during that time “imposed [an] atypical and significant

hardship,” I find that Soto has failed to plead any implicated liberty interest for the purposes of




4
  As Soto himself has noted in his opposition brief, “[t]he Court must separate the factual
allegations from any legal conclusions and decide whether the factual allegations, taken as true,
state a plausible claim for relief.” (ECF No. 13 at 12 (citing Ocasio-Hernández v. Fortuño-
Burset, 640 F.3d 1, 10–11 (3d Cir. 2011)).)
5
  Although Soto newly alleges in his opposition brief that he also lost his institutional job, a
party may not amend a pleading by way of allegations in an opposition brief. See Frederico v.
Home Depot, 507 F.3d 188, 201–02 (3d Cir. 2007). In any case, it is well established that a
prisoner has no constitutionally protected interest in an institutional job. See Rhodes v.
Chapman, 452 U.S. 337, 348 (1981).

                                                 10
his due-process claim. See Sandin, 515 U.S. 484. Consequently, this claim is dismissed for

failure to state a claim.

    D. Soto’s Retaliation Claim

        Soto also now frames his allegations concerning his placement in TCC as a claim for

retaliation. As noted above, Defendants contend that Soto has not pleaded any of the elements of

a retaliation claim.

        An incarcerated plaintiff pleads a claim for retaliation by alleging that “(1) he engaged in

constitutionally protected conduct[,] (2) he suffered an adverse action[,] and (3) the

constitutionally protected conduct was a substantial or motivating factor for the adverse action.”

Brant v. Varano, 717 F. App’x 146, 149 (3d Cir. 2017); see also Rauser v. Horn, 241 F.3d 330,

333–34 (3d Cir. 2001). “‘[G]overnment actions, which standing alone do not violate the

Constitution, may nonetheless be constitutional torts if motivated in substantial part by a desire

to punish an individual for exercise of a constitutional right.’” Allah, 229 F.3d at 224–25

(alteration in original) (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 386 (6th Cir. 1999)); see

also Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003). An action is considered adverse if it

would be “sufficient to deter a person of ordinary firmness from exercising his constitutional

rights.” Mack v. Warden Loretto FCI, 839 F.3d 286, 297 (3d Cir. 2016); see also Watson v.

Rozum, 834 F.3d 417, 422 n.6 (3d Cir. 2016); Mitchell, 318 F.3d at 530. Whether the action in

question meets this standard “is an objective inquiry and ultimately a question of fact.” Bistrian

v. Levi, 696 F.3d 352, 376 (3d Cir. 2012); see also Allah, 229 F.3d at 225.

        Once a plaintiff has shown evidence of protected conduct and an adverse action, the

question become showing a causal link between the two. See Rauser, 241 F.3d at 333. At that

stage, the plaintiff first bears the burden to show that the protected conduct was a “substantial or



                                                 11
motivating factor” underlying the adverse action, and the burden then shifts to the defendant to

show that it would have taken the same action regardless of the plaintiff’s protected conduct. Id;

see also Watson, 834 F.3d at 831. Where a causal link cannot be shown with direct evidence, a

plaintiff may try to satisfy the initial burden by demonstrating “(1) an unusually suggestive

temporal proximity between the protected activity and the allegedly retaliatory action, or (2) a

pattern of antagonism coupled with timing that suggests a causal link.” Watson, 834 F.3d at 422.

       Soto’s Amended Complaint fails to adequately plead a retaliation claim, as he has not

alleged facts to support a showing that his brief placement in TCC constituted an adverse act. In

Allah v. Seiverling, the Third Circuit has instructed that whether a prisoner’s placement in

administrative segregation is sufficient to establish an adverse act “will depend on the facts of

the particular case.” Allah, 229 F.3d at 225. The Allah Court found that a plaintiff who had been

in administrative segregation for at least three months, had adequately pleaded that it constituted

an adverse act, as restrictions included “reduced access to phone calls, reduced access to the

commissary, reduced access to recreation, confinement in his cell for all but five hours per week,

denial of access to rehabilitative programs and, significantly, inadequate access to legal research

materials and assistance.” Id. In contrast with that case, Soto has included no factual allegations

as to what, if any, restrictions resulted from his eight-day placement in TCC. (See ECF No. 9.)

“While a prisoner need not allege much to surmount the second prong of the retaliation analysis,

he needs to allege something, especially after Twombly/Iqbal, to allow the Court to draw the

requisite inferences in his favor.” Romero v. Hayman, Civ. A. No. 09-1401 (KSH), 2015 WL

333357, at *6 (D.N.J. Jan. 23, 2015) (dismissing retaliation claim as the plaintiff failed to plead

adverse act merely by alleging he was placed in administrative segregation for 10 days); see also

Romero v. Hayman, 486 F. App’x 981, 983 (3d Cir. 2012) (affirming prior dismissal of



                                                 12
Romero’s retaliation claim as he “failed to plead both severity of retaliation and the required

causal link” but vacating to the extent dismissal was with prejudice and remanding to permit

Romero an opportunity to amend). As Soto has failed to allege facts that could sufficiently show

an adverse act, I will dismiss, without prejudice, his retaliation claim without reaching the other

elements. 6

                                       V.      CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss the Complaint in this action,

(ECF No. 12), is GRANTED insofar as described herein. The § 1983 claims against the State,

NJDOC, and Borg and Patoe in their official capacities, except to the extent that Soto seeks

prospective injunctive relief from Borg and Patoe, are again DISMISSED WITH PREJUDICE.

All remaining claims are DISMISSED WITHOUT PREJUDICE for failure to state a claim upon

which relief may be granted. Soto is granted a limited leave to file, within 30 days, an amended

pleading that addresses the deficiencies identified herein. This leave to amend, however, is

narrowly restricted. Soto may not again assert claims against the State or the NJDOC, nor may

he assert damages claims against Borg and Patoe in their official capacities, as those claims have

now been twice dismissed with prejudice. Leave to amend is granted only insofar as Soto seeks

to plead more facts in support of his claims for due-process violations and retaliation against

Borg and Patoe in their individual capacities. If Soto seeks to add new claims or additional

defendants, or to make any other amendments that fall outside of the narrow leave now granted,




6
  I note, however, that, while the First Amendment right to free speech encompasses a protection
against compelled speech, see C.N. v. Ridgewood Bd. of Educ., 430 F.3d 159, at 187–89 (3d Cir.
2005), the free-speech rights of a prisoner are necessarily limited to those “that are not
inconsistent with his status as a prisoner or with the legitimate penological objectives of the
corrections system,” Pell v. Procunier, 417 U.S. 817, 822 (1974). The parties did not
substantively address this interplay in their briefing.

                                                 13
he must file a motion for leave to amend in conformance with Federal Rule of Civil Procedure

15.

       An appropriate order follows.




DATED: April 18, 2019                                     /s/ Freda L. Wolfson
                                                          FREDA L. WOLFSON
                                                          United States District Judge




                                              14
